Citation Nr: 0506514	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-30 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a VA 
administrative action dated November 9, 1983.  

(The issue of whether there was CUE in a February 1972 Board 
decision which denied service connection for a back disorder 
is the subject of a separate decision under a different 
docket number.)

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from June 1958 to June 1960.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania.  Thereafter, 
jurisdiction over the veteran's claims folder was transferred 
to the VA Regional Office in Detroit, Michigan (the RO).  

Procedural history

In a February 1972 decision, the Board denied the veteran's 
claim of entitlement to service connection for a back 
disorder.  

The veteran sought to reopen the claim in October 1983.  In 
an administrative action dated November 9, 1983, VA 
determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for a back disorder.  The veteran did not file an 
appeal.  

In April 2002, the veteran filed a claim alleging CUE in the 
November 1983 administrative action.  The RO denied the claim 
by rating action in July 2003.  The veteran disagreed with 
that decision.  He perfected an appeal by submission of a 
substantive appeal (VA Form 9) in October 2003.  

The matter of the veteran's motion as to the matter of 
claimed CUE in a Board decision dated February 7, 1972 will 
be addressed in a separate decision.  Separate decisions are 
necessary because the motion concerning Board CUE is a matter 
within the Board's original jurisdiction and is not an 
appeal.  See 38 U.S.C.A. § 7104, 7111 (West 2002).



FINDINGS OF FACT

1.  The veteran's initial claim of entitlement to service 
connection for a back disability was denied by the Board in 
February 1972.

2.  In an administrative action dated November 9, 1983, VA 
determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for a back disorder.

3.  The November 9, 1983 VA administrative action was 
reasonably supported by the evidence then of record and was 
consistent with VA law and regulations then in effect.


CONCLUSION OF LAW

The November 9, 1983 VA administrative action did not contain 
CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, through his representative, in essence contends 
that the November 1983 VA administrative action was clearly 
and unmistakable erroneous in determining that new and 
material had not been submitted to reopen a claim of service 
connection for a back disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



Relevant Law and Regulations

The Veterans Claims Assistance Act

In November 2000, the Veterans Claims Assistance Act of 2000 
("VCAA") was made law, and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A (West 2002); see 38 C.F.R. § 3.159 (2003).

In Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) held 
in part that "there is nothing in the text or the legislative 
history of VCAA to indicate that VA's duties to assist and 
notify are now, for the first time, applicable to [CUE] 
motions."  It was observed that CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  A claim of CUE is not by itself a claim 
for benefits.  Thus, CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging such error is not pursuing a claim for 
benefits, but rather is collaterally attacking a final 
decision.  Thus, a "claimant", as defined by 38 U.S.C.A. § 
5100 (West 2002), cannot encompass a person seeking a 
revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.

Based on the precedential decision of the Court in Livesay, 
the Board concludes that the moving party's CUE claim is not 
subject to the provisions of the VCAA.  The Board notes that 
the veteran has been accorded sufficient opportunity to 
present his contentions.  In this regard, the Board notes 
that the veteran's representative provided arguments in 
support of the veteran's claim that the November 9, 1983, VA 
administrative decision contained CUE in a June 2004 Brief, 
as well as in a prior brief, also subscribed by the veteran's 
representative, on April 23, 2003.  

CUE

The law and VA regulations state that a notice of 
disagreement shall be filed within one year from the date of 
mailing of the notification of the initial review and 
determination; otherwise, the determination will become 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.104(a) (2003).  Previous determinations which are final and 
binding will be accepted as correct in the absence of CUE.  
38 C.F.R. § 3.105(a) (2003).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:

(1) "[E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied,"

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and

(3) a determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) [quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)].

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that CUE is one of fact or law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  When 
attempting to raise a claim of CUE, a claimant must describe 
the alleged error with some degree of specificity, and, 
unless it is the kind of error, that if true, would be CUE on 
its face, must provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Id. at 43-44.  Fugo further held that neither 
a claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication, nor general, non-
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of CUE.  Id. at 44.

"Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).

Pertinent law and regulations in effect at the time of the 
November 1983 VA administrative action

Only the law as it existed at the time of VA's administrative 
action may be considered.  See 38 C.F.R. § 20.1403(b).  
Following is a synopsis of the law and regulations pertaining 
to service connection in effect in November 1983.  

(i.) Service-connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1983).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1983).



(ii) Presumption of soundness/aggravation of preexisting 
injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 C.F.R. 3.304(b) (1983).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1983).

(iii) Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the proscribed time period 
are final.  38 C.F.R. §§ 3.104, 20.1103 (1983).  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1983).  

Factual background

Evidence before the RO at the time of its November 1983 
administrative action included service medical records, 
private medical records and statements from the veteran's 
spouse and a fellow serviceman.

The service medical records show that on preinduction 
examination in June 1957 the veteran reported periodic back 
pain and stated that he had been advised to have treatment on 
his back.  Physical findings included a 1-inch shortening of 
the left lower extremity with compensatory scoliosis and 
pelvis tilt, and postural dorsolumbar scoliosis.  On entrance 
examination in June 1958, the veteran reported that he 
injured his back at age 16, that it was occasionally painful 
and swollen and that he had worn a back brace.  In November 
1959, he reported on sick call complaining of chronic lumbar 
aching.  Reference was made to acute lumbosacral sprain while 
lifting eight years previously.  X-rays showed an old 
compression fracture of the 11th and 12th thoracic vertebrae 
involving primarily the anterior portions and mild congenital 
anomalies of the 5th lumbar vertebra.  He was seen for 
complaints of back pain on a number of occasions during the 
period November 1959 to May 1960 and was assigned a limited 
duty profile.  Defect noted on separation examination in 
April 1960 was chronic strain of lumbar paraspinous muscles 
due to old spinal fracture.  

Also of record was a service department personnel action form 
dated in November 1959 which showed that the veteran was 
placed on limited duty because of chronic back strain 
secondary to an old spinal fracture.  

X-rays at Shelby Hospital in July 1960 revealed rather marked 
wedging of the last three dorsal vertebrae, particularly the 
12th dorsal vertebrae, which it was indicated was associated 
with proliferation of bone that had the appearance of an old 
injury.  

X-rays at Lakeshore Community in June 1971 revealed 
tremendous progression of bony fusion at the lower dorsal and 
upper lumbar spine.  

In statements dated in August and September 1971, Dr. L.S. 
reported that the veteran was being treated for rotoscoliosis 
with wedging and osteophytic bridging on the right about the 
8th dorsal vertebra to 1st lumbar vertebra and in the region 
of cervical 6-7.  He also indicated there was a question of 
degenerative disease of the 5th lumbar and 1st sacral 
vertebrae.  

An admission notice shows that the veteran was admitted to a 
VA hospital in November 1971 with a diagnosis of ankylosing 
spondylitis of the spine.  

The veteran filed a claim of entitlement to service 
connection for a back disability in July 1971.  In September 
1971, his claim was denied by the RO.  The moving party 
appealed that decision to the Board.  In a decision dated 
February 7, the Board denied the veteran's claim of 
entitlement to service connection for a back disorder on the 
basis that the veteran's back disorder preexisted service and 
was not aggravated therein.  That decision was unappealable.  

In October 1983, the veteran sought to reopen the claim of 
entitlement to service connection for a back disorder.  In 
support of his claim, the veteran submitted a July 1983 
statement from J.K., D.O., as well as statements from his 
spouse and a fellow serviceman.  

In the July 1983 statement, Dr. J.K. indicated that the 
veteran had been a patient in his office since 1974 and had 
been treated for severe rheumatoid arthritis of the entire 
spine.  Dr. J.K. stated that the severity of the changes in 
the veteran's spine were obvious on the initial available x-
ray in 1970, indicating that the disease process had been 
active for some time previous to this.  Dr. J.K. further 
stated that a prior x-ray report and service medical records 
from as early as 1957 indicated changes in the area of the 
spine in the low dorsal and upper lumbar segments.  

Dr. J.K. opined that with the present severity of the 
veteran's spine changes it was possible that these early 
changes were early rheumatoid arthritis [Marie Strumpell 
disease].  The physician went on to state that activities in 
service, including marching and simple physical activities, 
could have aggravated this condition and could have caused 
deterioration in the spine area.  Dr. J.K. also stated at the 
end of his statement that he could not conclusively state 
that this was the case concerning the veteran's preexisting 
condition but that it should be considered.  

The lay statements from the veteran's spouse and a fellow 
service member indicated, in essence, that the veteran's back 
problem became worse during service. 

In the administrative action dated November 9, 1983 which is 
being challenged on the basis of CUE, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim of service connection for a back disorder.  
Specifically, the RO stated that the letter from Dr. K., as 
well as supporting statements, while new evidence, were not 
material to the issue of service connection for a back 
condition, as they did not show that the condition was 
incurred in or aggravated by military service.  The decision 
notified the veteran of the type of evidence required to 
reopen the claim.  

Analysis

The November 1983 administrative action determined that new 
and material evidence had not been submitted to reopen the 
previously-denied claim of entitlement to service connection 
for a chronic back disability.  A review of the record 
reflects that the representative, on behalf of the veteran, 
has made arguments in support of the claim that the November 
1983 decision contained CUE.  These arguments are embodied in 
a statement from the representative dated April 23, 2003 and 
in a Written Brief Presentation (Brief) dated June 17, 2004.  
The representative alleges that the November 1983 VA decision 
was clearly and unmistakably erroneous because it was 
undebateable that the additional evidence submitted was new 
and material.  See June 2004 Brief, pgs 2-5.  The 
representative also alleges that VA failed to review the 
veteran's Social Security records in adjudicating the claim.  
Id at pg 4.  

In response to the first argument, the Board finds that the 
representative's contention amounts to a disagreement with 
how the evidence extant at the time of the November 1983 VA 
decision was weighed and evaluated.  The representative 
acknowledges as much when he notes that "[t]he argument here 
is not CUE, per se, but what constitutes 'material' 
evidence."  See June 2004 Brief, second para., pg. 2.  Such 
a disagreement cannot constitute a valid claim of CUE.  See 
Fugo, 6 Vet. App. at 44 ["to claim CUE on the basis that 
previous adjudicators had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE"].  To address the representative's argument, the Board 
would have to engage in reevaluating each piece of evidence 
before the RO in November 1983 to determine how probative it 
is, in pursuit of reaching its own conclusion as to whether 
it was new and material to reopen the claim.  Such an inquiry 
requires weighing and evaluating evidence which, as stated 
above, cannot constitute a valid claim of CUE.  

The Board does not necessarily dispute that the RO's 1983 
decision is not a model of legal and factual exposition, at 
least by current standards.  However, current standards are 
not applicable, and in any event this deficiency is not a 
basis for a finding of CUE.  With respect to the crucial 
matter of whether the RO failed to apply the proper statutory 
regulation, or applied it incorrectly, such is not shown in 
this case.  The RO clearly looked at Dr. K.'s July 1983 
statement, as well as statements from the veteran's spouse 
and fellow serviceman, in determining that the evidence was 
not sufficient to reopen the claim and specifically stated 
why it did not find the evidence "material" (i.e., did not 
show that the back condition was incurred in or aggravated by 
service).  

In this connection, the RO found that Dr. K.'s statement was 
not material 
because it did not show that the veteran's back condition was 
incurred in or aggravated by his military service.  Dr. K.'s 
statement in fact did not show this, but merely suggested 
that "it is a possibility" that the back condition was 
aggravated by service. 

The representative's second argument relates to his 
contention that the RO did not obtain the veteran's Social 
Security records despite evidence in the record indicating 
that the veteran had been receiving Social Security 
Disability payments since July 1980.  See June 2004 Brief, 
last para., pg. 2.  

At the time of the November 1983 determination, it does not 
appear that any request to obtain medical records from the 
Social Security Administration had been made.  
However, any such failure on the part of the RO to request 
these records amounts to a breach of the duty to assist.  
Such a breach is not akin to an error in fact or law, but, 
rather, may result in an incomplete record.  In Cook v. 
Principi, 318 F. 3d 1334 (Fed. Cir. 2002), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that a breach of a duty to assist cannot constitute CUE 
and that "grave procedural error" does not render a decision 
of VA non-final.  In Cook, the Federal Circuit overruled 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), to the extent 
that that decision held that the existence of "grave 
procedural error" (in that case, not obtaining complete 
service medical records) rendered a VA decision non-final.  
Also in Cook, the Federal Circuit, citing Caffrey v. Brown, 6 
Vet. App. 377, 383 (1994) noted that a CUE claim is an attack 
on a prior judgment that asserts an incorrect application of 
law or fact, and that an incomplete record, factually correct 
in all other respects, is not CUE.

The Board observes in passing that under current law VA is 
obligated to obtain SSA records.  See Martin v. Brown, 4 Vet. 
App. 136, 140 (1993); see also Murincsak v. Derwinski, 2 Vet. 
App. 363, 372 (1992) [holding that VA's duty to assist 
includes obtaining records from SSA and giving appropriate 
consideration and weight to such evidence in determining 
whether to award or deny VA benefits].  However, these cases, 
and indeed the Court itself, did not exist in 1983.  As noted 
above, only law which was extant at the time of the decision 
being challenged may be considered in connection with a claim 
of CUE.  In any event, as explained above 
a violation of the duty to assist cannot constitute CUE. 

In sum, for the reasons and bases expressed above the Board 
concludes that the decision of November 1983 did not involve 
CUE.  The determination was supported by the evidence then of 
record and the applicable statutory and regulatory provisions 
existing at the time were correctly applied.  No undebatable, 
outcome determinative error has been identified by the Board, 
and as explained the Board has not been swayed by the 
contentions raised by and in behalf of the veteran.  
The appeal is accordingly denied.

Additional comment

As discussed above, the Board denied the veteran's claim of 
entitlement to service connection for a back disability in a 
decision dated February 7, 1972.  On February 14, 1972, the 
RO received a statement from the veteran wherein he requested 
that he be considered for nonservice-connected pension.  The 
veteran also stated that his appeal for service connection 
had been denied.  The veteran then stated that he believed 
"there is sufficient medical evidence to make a 
determination".  The veteran did not specify whether the 
"determination" he referred to was on the pension claim, 
which he was clearly raising, or on the back claim which had 
been denied by the Board a week earlier.  

In correspondence dated in March 1972, VA advised the veteran 
that no action could be taken on his claim for nonservice-
connected pension due to the fact that he did not have 
wartime service nor was he discharged for a disability which 
was incurred in service.  No mention was made of service 
connection for a back disability.  

The representative has asserted that the veteran's February 
14, 1972 statement should have been construed as a claim to 
reopen the previously denied back claim.   See the June 2004 
Brief, pgs. 5-6.  Such statement does not give rise to a 
valid CUE claim with respect to the RO's action (or lack of 
action) in February and March 1972.  The representative has 
not made a specific allegation of error on the part of the 
RO.  Should the veteran and his representative wish to pursue 
this matter, they should file a separate CUE claim, 
specifying what they believe constituted CUE in 
February/March 1972, including whether the veteran's 
statement concerning a "determination" undebatably referred 
to a reopened back claim, as opposed to the pension claim 
which he was raising.   


ORDER

The claim of CUE in administrative action dated November 9, 
1983 is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


